DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed December 21, 2021 has been reconsidered in light of the applicant’s response that the copies of the cited documents are on file in the parent application for 15/926218.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations requiring that the “proximal end of the annular rim extends proximally of the main proximal surface of the proximal collar” of Claim 3, and the “proximal end of the annular rim is positioned distally of the main proximal surface of the proximal collar” of Claim 4 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hodorek et al. (US 2016/0324648, hereinafter “Hodorek”).
Regarding Claim 1, Hodorek discloses a base member of a stemless shoulder implant (Figure 2, 100 – base member is elements 108 and 112 taken together), the base member comprising a proximal collar (140 and annular surface as described in [0069] taken together) having a main proximal surface and a bone-engaging surface opposite the proximal surface (as seen in Figures 5 -6), an anchor (250)  extending distally from the bone-engaging surface of the collar, and a central opening in the proximal collar (104), the central opening having a taper (as seen in Figure 6A), the central opening shaped and sized to receive a tapered connector of a prosthetic humeral head to lock the prosthetic humeral head to the base, where the central opening is defined, at least in part, by an annular rim (130) positioned radially inward of the main proximal surface of the proximal collar.
Hodorek discloses the invention substantially as claimed, but does not disclose that the device is monolithic.   It would have been an obvious matter of design choice to make the shoulder implant  in two pieces since the applicant has not disclosed that making the device monolithic solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the two-piece construction as taught by Hodorek.
Regarding Claim 2, Hodorek discloses that the proximal end of the annular rim is substantially flush with the main proximal surface of the proximal collar (see Figure 2).  
Regarding Claim 5, Hodorek discloses that the distal end of the central opening terminates in a proximal end of the anchor (as seen in Figure 6A).  
Regarding Claim 6, Hodorek discloses that the anchor extends from the proximal end of the anchor to a tip at a distal end of the anchor (as seen in Figure 6A where the tip is the distal end of the anchor).  
Regarding Claim 7, Hodorek discloses that the anchor is solid from the proximal end of the anchor to the tip at the distal end of the anchor (as seen in Figure 6A).  
Regarding Claim 8, Hodorek discloses a space (see Figure 2, annotated below) defined between an inner circumference of the main proximal surface (inner circumference of surface 182B) of the proximal collar and an outer circumference of the annular rim.  
Regarding Claim 9, Hodorek discloses that the space defines a circular or cylindrical recess (as seen in Figure 2, annotated below).  
Regarding Claim 10, Hodorek discloses that the annular rim separates the central opening and the circular or cylindrical recess (as seen in Figure 2).

    PNG
    media_image1.png
    450
    446
    media_image1.png
    Greyscale
 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hodorek. 
Regarding Claims 3 and 4, Hodorek discloses the invention substantially as claimed as described above, but does not disclose the proximal end of the annular rim extending proximally of the main proximal surface of the proximal collar or the proximal end of the annular rim positioned distally of the main proximal surface of the proximal collar.  
It would have been an obvious matter of design choice to construct the device of Hodorek with the proximal end of the annular rim extending proximally or positioned distally of the main proximal surface, since the applicant has not disclosed that positioning of the proximal end of the annular rim solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the proximal end of the annular rim substantially flush as disclosed by Hodorek, or extending proximally or positioned distally as recited in Claims 3 and 4.

Response to Arguments
Applicant’s arguments with respect to Claims 1-10 have been considered but are moot because the new ground of rejection as a 103 rejection if view of Hodorek meets the amended limitation as claimed. As Hodorek reads on all the claimed elements of the disclosed invention, the disclosure of the two-piece construction of Hodorek does not preclude the obvious modification as a monolithic structure as described above. The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Hodorek was considered capable of performing the cited intended use.
Regarding the arguments directed to the drawing objection of record, the examiner maintains that the subject matter as claimed in claims 3 and 4 must be shown or the features canceled from the claims as described above.  Amendments submitted have overcome the claim objection to Claim 5 and the 35 U.S.C. 112 rejection of Claim 2. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE L NELSON whose telephone number is (571)270-5368. The examiner can normally be reached M, Tu, Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE L NELSON/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774